955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy J. FRITZ, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Westmoreland CoalCompany, Incorporated, Respondents.
No. 91-1165.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 2, 1991.Decided Feb. 21, 1992.

On Petition for Review of an Order of the Benefits Review Board.  (89-1646-BLA)
Billy J. Fritz, petitioner pro se.
Rodger Pitcairn, Barbara J. Johnson, United States Department of Labor, Washington, D.C., Ann Brannon Rembrandt, Jackson & Kelly, Charleston, W.Va., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before MURNAGHAN, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Billy J. Fritz seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.1991).   Our review of the record and the Board's decision and order discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the Board.   Fritz v. Director, Off. of Workers' Comp. Prog., No. 89-1646-BLA (Ben.Rev.Bd. June 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.